          Case 1:20-cr-10111-RWZ Document 171 Filed 07/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
       v.                                        )
                                                 )      Case No. 20-cr-10111-RWZ
CHARLES LIEBER,                                  )
                                                 )
       Defendant.                                )
                                                 )

DECLARATION OF TORREY K. YOUNG IN SUPPORT OF DEFENDANT CHARLES
      LIEBER’S MOTION TO SUPPRESS POST-ARREST STATEMENTS

       Pursuant to 28 U.S.C. § 1746, I, TORREY K. YOUNG declare as follows:

       1.     I am an attorney admitted to practice before this Court and a partner with the law

firm Mukasey Frenchman LLP, 2 Grand Central Tower, 140 East 45th Street, New York, New

York 10017, counsel for Defendant Charles Lieber in the above-captioned action. I submit this

declaration in support of his Motion to Suppress Post-Arrest Statements.

       2.     Attached as Exhibit 1 is a true and correct copy of USAO 001868 – USAO

001869.

       3.     Attached as Exhibit 2 is a true and correct copy of two video files named

HARVARD-202001281254-284G_BS_3223669.mp4                  and     HARVARD-202001281254-

284G_BS_3223669 2.mp4.
         Case 1:20-cr-10111-RWZ Document 171 Filed 07/12/21 Page 2 of 2



Dated: Boston, Massachusetts
       July 12, 2021

                                                MUKASEY FRENCHMAN LLP


                                                By:    /s/ Torrey K. Young
                                                       Torrey K. Young
                                                       Mukasey Frenchman LLP
                                                       2 Grand Central Tower
                                                       140 East 45th Street, 17th
                                                       Floor New York, New York
                                                       10017 (212) 466-6400
                                                       torrey.young@mfsllp.com

                                                        Counsel for Defendant Charles Lieber



                                 CERTIFICATE OF SERVICE

        I, Torrey K. Young, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on April 13, 2021.
